            Case 2:21-cv-00262-MJP Document 24 Filed 07/20/21 Page 1 of 3




 1

 2

 3

 4

 5                                                         The Honorable Marsha J. Pechman
 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8                                   AT SEATTLE
 9

10   BARBARA KNAPKE, individually and on        Case No. 2:21-cv-00262-MJP
     behalf of all others similarly situated,
11                                              DEFENDANT’S NOTICE OF
                                                SUPPLEMENTAL AUTHORITY IN
12                       Plaintiff,             SUPPORT OF ITS MOTION TO DISMISS
                  v.                            COMPLAINT
13
     PEOPLECONNECT, INC., a Delaware
14   Corporation,
15                       Defendant.
16

17

18
19
20

21

22

23

24

25

26

27

28

     DEFENDANT’S NOTICE OF SUPPLEMENTAL AUTHORITY                             JENNER & BLOCKJLLPEN
     2:21-CV-00262-MJP                                                           633 West 5th Street
                                                                                                NE
                                                                                              R&
                                                                             Los Angeles, CA 90071
                                                                                               BL
                                                                                  Tel: 213 239-5100
               Case 2:21-cv-00262-MJP Document 24 Filed 07/20/21 Page 2 of 3




 1                                                 *   *    *
 2          Local Civil Rule 7(n) allows a party to bring to the Court’s attention relevant authority
 3   issued after the date of the party’s last brief. The defendant’s last brief in support of its motion to
 4   dismiss was filed with this Court on July 1, 2021. ECF No. 19. On July 19, 2021, the U.S. District
 5   Court for the Northern District of Illinois issued a decision in Fischer et al v. Instant Checkmate
 6   LLC Case No. 19-cv-04892. The opinion, which compels a plaintiff to arbitrate her claims against
 7   a website that operates under the same parent as Classmates.com, is attached hereto as Exhibit A.
 8          Local Rule 7(n) instructs parties not to submit argument with the notice of supplemental
 9   authority. If this Court requests further argument regarding the decision in Fischer, however, the
10   defendants will happily supplement its briefing to address this new relevant authority.
11

12   Dated this 20th day of July, 2021.
                                                  JENNER & BLOCK LLP
13
                                                   /s/ Brent Caslin
14                                                Brent Caslin, Washington State Bar No. 36145
                                                  bcaslin@jenner.com
15                                                633 West 5th Street, Suite 3600
                                                  Los Angeles, California 90071-2054
16                                                Telephone: 213 239-5100
17                                                Attorney for Defendant PeopleConnect, Inc.
18
19
20

21

22

23

24

25

26

27

28

     DEFENDANT’S NOTICE OF SUPPLEMENTAL AUTHORITY – 1                                     JENNER & BLOCKJENNE
                                                                                                            LLP
                                                                                                             R&
                                                                                             633 West 5th Street
     2:21-CV-00262-MJP
                                                                                                         B
                                                                                         Los Angeles, CA 90071
                                                                                                           LOCK
                                                                                                            LLP
                                                                                              Tel: 213 239-5100
              Case 2:21-cv-00262-MJP Document 24 Filed 07/20/21 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on the date given below, I caused the foregoing document to be
 3   electronically filed with the Clerk of the Court using the CM/ECF which sent notification of such
 4   filing to the e-mail addresses denoted on the Electronic Mail Notice List.
 5          DATED this 20th day of July, 2021.
                                                  /s/ Brent Caslin
 6
                                                      Brent Caslin
 7

 8

 9

10

11

12

13

14

15

16

17

18
19
20

21

22

23

24

25

26

27

28

     DEFENDANT’S NOTICE OF SUPPLEMENTAL AUTHORITY                                     JENNER & BLOCK LLP
     2:21-CV-00262-MJP                                                                   633 West 5th Street
                                                                                     Los Angeles, CA 90071
                                                                                          Tel: 213 239-5100
